Citation Nr: 9902762	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-09 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
death pension benefits in the amount of $7,272.00.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had Oceangoing Service in the American Merchant 
Marine during the period from January to August 1945.   The 
appellant is the veterans surviving spouse.  


REMAND

The veteran died on February [redacted], 1993, from metastatic 
small cell carcinoma of the lung.  In June 1993, the RO approved 
the appellants claim for pension based on her reported 
earnings from Social Security only.  In April 1996, the RO 
proposed the termination of the appellants pension benefits.  
The RO indicated that it had requested verification of 
receipt of $99,999.00 in 1993 from the sale of real estate.  
In a decision dated in June 1997, the Committee noted the 
appellants disagreement with the creation of the debt.  In 
her VA Form 9, substantive appeal, received in June 1998, the 
appellant indicated that she had no earnings in 1993 and did 
not return to work until 1997.  

Additional relevant evidence has been received by the RO that 
has not been the subject of a supplemental statement of the 
case.  See 38 C.F.R. § 19.37(a) (1997).  The appellant 
testified at a hearing before an RO hearing officer in July 
1998.  She indicated that $99,000 at issue was for the sale 
of her home, which sale occurred before the veterans death, 
and the proceeds of which were used to pay debts to the IRS 
and private creditors.  Transcript, p. 3.  By memorandum 
dated in August 1998, the RO indicated that no new evidence 
had been received and did not issue a supplemental statement 
of the case

A debtor may dispute the amount or existence of a debt, which 
is a right that may be exercised separately from a request 
for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1997).  The appellant raised this issue in her substantive 
appeal, but Committee failed to specifically address the 
issue of the validity of the indebtedness.  The RO must 
consider whether the indebtedness is valid before further 
analysis is made concerning a waiver of recovery of the 
indebtedness.  The two issues are inextricably intertwined 
because adjudication of the issue of the validity of the debt 
may affect the merits and outcome of an adjudication of the 
waiver issue.  This is because a grant or denial of a waiver 
presupposes the propriety of the creation of the indebtedness 
in the first instance.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  In Schaper v. 
Derwinski, 1 Vet. App. 430 (1991), the United States Court of 
Veterans Appeals held that, before a claim for waiver of an 
overpayment may be adjudicated, the matter of whether the 
overpayment, if any, was properly created must first be 
addressed if the appellant asserts the invalidity of the 
debt.

The case is remanded to the RO for the following:

1. The RO should fully review the pension 
debts validity and, if the office 
believes the debt to be valid, prepare a 
written decision fully justifying the 
validity of the debt.  Any additional 
development as is necessary in order to 
adjudicate the issue must be undertaken.  
The RO should obtain documentary evidence 
from the appellant in support of her 
claim, including, but not limited to, 
records of the sale of her home and 
records of payment of debts, hospital 
bills, etc. with the proceeds.  The RO 
should make a determination when her home 
was sold and when she, or she and the 
veteran, actually received the proceeds 
of such sale.  The RO should also make a 
determination of the amount from the 
sale. 

2. The RO should request the Social Security 
Administration to state when the 
appellant was sent her first benefit 
check and the amount thereof.

3. The appellant should be asked to 
specifically state when she began to work 
after the veterans death, when she 
stopped working, and the amount of her 
wages while she was working.

4. After completing any further development 
of the record indicated, including 
obtaining a financial status report from 
the appellant, the RO should again refer 
the veterans request for waiver to the 
Committee.

5. If waiver is denied, the appellant must 
be informed of her right to appeal the 
decision with respect to the validity of 
the debt.  If the findings remain adverse 
to the appellant, she should be furnished 
a supplemental statement of the case 
which provides adequate notice of all 
actions taken by the agency of original 
jurisdiction subsequent to the issuance 
of the May 1998 statement of the case.  
The appellant must then be afforded an 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action until he is so informed.  She 
is, however, free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
